This is an appeal from the action of the district court of Love county, Okla., in rendering, judgment *Page 168 
in favor of the defendant in error. The cause was duly reached for hearing upon the docket of this court, submitted, and assigned for the preparation of an opinion. Upon an examination of the record, it appears that no briefs have been filed in this Muse in compliance with rule 7 (215 P. vii) of this court, no request made for an extension of time, and no excuse offered for failure to comply with the requirements of said rule.
The appeal is therefore dismissed for want of prosecution.
By the Court: It is so ordered.